Citation Nr: 0309623	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to 
June 1969.  He also had additional, unverified service with 
the New York National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss.  

The veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge on December 6, 2002, 
who is rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing.  38 U.S.C.A. § 7102(b) (West 2002).  


REMAND

The veteran and his representative contend, in essence, that 
the veteran has hearing loss based on exposure to acoustic 
trauma in service.  

The veteran testified at his Board hearing that he was a 
squad leader for three 106 recoilless rifles and as such, was 
exposed to acoustic trauma in Vietnam.  He related that he 
was awarded a combat infantryman's badge (CIB), he was 
exposed to very loud explosions and noises, and no hearing 
protection was worn or issued in Vietnam.  The veteran's 
service medical records are limited to his entrance and 
separation examinations.  It is important to obtain the 
veteran's personnel file and unit history if at all possible.  

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The RO has not notified the veteran of the VCAA provisions, 
what assistance VA would provide, what evidence, if any, the 
veteran should provide or readjudicate his claim pursuant to 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should obtain the veteran's 
personnel file in order to document his 
duty assignments and military occupation.  
The veteran's unit history while in 
Vietnam should also be obtained.  The 
veteran served in Vietnam from August 
1967 to August 1968.  He was assigned to 
the Weapons Platoon, HHC, 2/12, 3rd 
Brigade, 25th Infantry Division. 

2.  Assure that all notice and 
development required by the VCAA has been 
done, including notifying the veteran 
what evidence he needs to submit and what 
evidence will be obtained by VA.

3. After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case, and they should be given the 
opportunity to respond thereto.   


Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The 


purpose of this remand is to develop the record and accord 
the veteran due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




